Citation Nr: 1521700	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  07-27 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bronchial asthma prior to May 1, 2012.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) prior to May 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to August 1989. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It was remanded by the Board in February 2011.  

In August 2013, the Board granted a rating of 100 percent for bronchial asthma prior to May 1, 2012, denied a rating in excess of 30 percent for the disability prior to that date, and remanded the issue of a TDIU prior to May 1, 2012.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion).  In a March 2015 Order, the Court granted the motion and remanded the case to the Board.

The Veteran raised issues of entitlement to service connection for hypertension, a thyroid disability, a vision disability, wrist, feet, and knee disabilities, and a neck disability in a January 2012 application.  They are therefore referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  Beginning May 1, 2011, the Veteran had more than one attack of bronchial asthma per week with episodes of respiratory failure.

2.  Prior to May 1, 2011, the Veteran's forced expiratory volume (FEV-1) measurement was not 55 percent or less of predicted value, FEV-1/forced vital capacity (FVC) measurements was not 55 percent or less of predicted value post-bronchodilator; his asthma was not treated with three or more intermittent courses of systemic corticosteroids or immunosuppressive medications in a twelve month period, and did not require at least monthly visits to a physician for care of exacerbations; and he had no episodes of respiratory failure.

3.  Prior to May 1, 2011, the Veteran was not unable to secure or follow a substantially gainful occupation as a result of his only service-connected disability of bronchial asthma.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for bronchial asthma beginning May 1, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.91, Diagnostic Code 6602 (2014). 

2.  The criteria for a rating in excess of 30 percent for bronchial asthma prior to May 1, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.91, Diagnostic Code 6602 (2014). 

3.  The criteria for a TDIU prior to May 1, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in September 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  After issuance of the letter and opportunity for the Veteran to respond, the Veteran's claim was readjudicated, most recently in October 2012 and October 2013 supplemental statements of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, and Social Security Administration (SSA) records have been obtained.

Also, the Veteran was provided a VA examination in connection with his claims in May 2012, and an addendum was provided by the examiner in September 2013.  This examination and its associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in obtaining the May 2012 VA examination report and September 2013 addendum, and in referring the Veteran's TDIU claim to the VA Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16(b) the AOJ substantially complied with the Board's February 2011 and August 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In its August 2013 decision, the Board provided a detailed factual background of this case.  The Board also determined that, prior to May 1, 2012, the Veteran's forced expiratory volume (FEV-1) measurement was not 55 percent or less of predicted value, FEV-1/forced vital capacity (FVC) measurements was not 55 percent or less of predicted value post-bronchodilator, and the Veteran's asthma was not treated with three or more intermittent courses of systemic corticosteroids or immunosuppressive medications in a twelve month period, and did not require at least monthly visits to a physician for care of exacerbations.  The Board therefore determined that the Veteran was not entitled to a rating in excess of 30 percent during that period for his bronchial asthma based on these criteria.  See 38 C.F.R. § 4.91, Diagnostic Code 6602 (providing the schedular criteria for rating bronchial asthma).  The Board further determined that referral of the case for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) was not warranted, and provided reasons for these determinations.  These aspects of the Board's decision were not challenged in the February 2015 Joint Motion; these unchallenged portions of the August 2013 Board decision are therefore also incorporated in this decision by reference.

The basis of the Joint Motion was that the Board did not provide adequate reasons and bases for why, despite the fact that the Board awarded a 100 percent rating for bronchial asthma beginning May 1, 2012, based on information contained in a May 1, 2012, VA examination report that the Veteran had had four or more "asthma attacks with episodes respiratory failure per week in the past 12 months," a rating higher than 30 percent prior to May 1, 2012 was not warranted given that the language in the VA examination report "alluded that a date earlier than May 1, 2012, may be ascertainable."  

In the August 2013 Board decision, the Board determined that the May 1, 2012, VA examiner "noted that the Veteran had asthma attacks with episodes of respiratory failure four or more times per week in the past twelve months," and that because "Diagnostic [Code] 6602 provides that a 100 percent disability rating is warranted if the Veteran has more than one attack per week with episodes of respiratory failure," the Veteran's bronchial asthma approximated the criteria for a 100 percent disability rating as of May 1, 2012.  See 38 C.F.R. § 4.91, Diagnostic Code 6602.  The record contains no treatment records or other such evidence documenting or verifying any "episodes of respiratory failure" in the twelve months prior to the May 1, 2012, VA examination.  However, given the Board's previous finding regarding the existence of asthma attacks with episodes of respiratory failure four or more times per week in the past twelve months prior to the May 1, 2012, VA examination, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 100 percent rating for bronchial asthma is warranted during the twelve months prior to the examination date.  Therefore, a rating of 100 percent under Diagnostic Code 6602 for the Veteran's bronchial asthma beginning May 1, 2011, is warranted.  

However, the record reflects no evidence of more than one bronchial attack per week with episodes of respiratory failure, or any episodes of respiratory failure, prior to May 1, 2011.  As such, and considering the Board's findings regarding the remaining criteria of Diagnostic Code 6602 in its August 2013 decision, which, as noted above, were not challenged in the February 2015 Joint Motion and are incorporated into this decision by reference, a rating in excess of 30 percent for bronchial asthma prior to May 1, 2011, is not warranted, and there is no basis for further staged rating of the Veteran's disability pursuant to Hart.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

The Court has recognized that a 100-percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Locklear v. Shinseki, 24 Vet. App. 311, 318, footnote 2 (2011), Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period); 38 C.F.R. § 4.16(a) (2012) (TDIU "may be assigned, where the schedular rating is less than total...").  Therefore, in light of the Board's decision regarding the Veteran's increased rating claim as discussed above, any claim for entitlement to a TDIU as of May 1, 2011, is moot and will not be further discussed.

Prior to May 1, 2011, the Veteran was service connected for the single disability of bronchial asthma, rated 30 percent.  In August 2012, the AOJ referred the Veteran's TDIU claim to the VA Director of Compensation Service in accordance with 38 C.F.R. § 4.16(b) for consideration of a TDIU on an extraschedular basis.  In an October 2012 decision, the Director of Compensation Service determined that a TDIU on an extraschedular basis was not warranted.  The Veteran continued his appeal of the issue to the Board.

In his July 2006 claim for benefits and September 2009 statements, the Veteran asserted that he was unable to work due to asthma and cervical spine arthritis; in a September 2009 statement the Veteran asserted that his asthma had been about the same as in 2001 but that his neck pain had become worse.  He reported that such disabilities had affected his full-time employment since January 1999, but that he had last worked full-time in January 2006.  He reported working full time in sales from December 2005 to January 2006, losing three days from illness, and working in sales for approximately five years prior to this.  He reported that he left his last job because of his disability, and that he had applied to several jobs since then.  He reported that his highest level of education was four years of high school.  

During a June 2008 medical examination in connection with SSA benefits, the Veteran reported that he had last worked in January 2006 doing marketing and sales in the information technology area, but that he was only able to do this for six weeks and had to stop due to asthma, and was also plagued by degenerative disease of the neck.  Also, on May 2012 VA examination, the Veteran reported that he was not currently working but had worked as a facility/office worker; that the weather, allergies, and dust would trigger breathing issues; that he got winded with walking stairs or walking a lot; that he had to use his inhaler a lot; that he if he had an attack that lasted longer than 15 minutes he would just be wiped out and would not be able to be functional; and that he was let go for time missed from work in October 2011.

However, in this case the Veteran's claim for a TDIU must be denied.

The only evidence that the Veteran was unable to continue working due to his asthma is his own bare assertions of such, and even the Veteran's assertions themselves indicate that he was not able to work as a result of a combination of his asthma and neck problems; in this regard, again, in September 2009 the Veteran asserted that his asthma had been about the same as in 2001 but that his neck pain had become worse, and by the Veteran's own report he had been able to work in sales from approximately 2000 to 2006.  Despite the Veteran's assertions, there has been no documentation or other such objective evidence substantiating such assertions that his employment was terminated in 2006, 2011, or any other time due to his asthma.

Moreover, while in a September 2009 formal application for a TDIU, the Veteran reported that he last worked in January 2006 and had to leave such work due to his disability, and certified that he was unable to secure or follow any substantially gainful occupation as a result of his service-connected disabilities, the record reflects that he has since been employed, but has not reported the nature of such employment directly to VA in connection with his claim.  While during July 2006 VA treatment the Veteran reported being unemployed after having been in sales and marketing, an August 2006 VA emergency room record reflects that the Veteran reported having "to work" in the morning, and during October 2006 VA treatment reported looking for jobs but not being able to find one.  Also, a December 2010 VA treatment record reflects that the Veteran reported having been off of medications for six weeks "due to employment transition," and on May 2012 VA examination he reported that he had stopped working in October 2011.  

Also, the weight of the medical evidence does not reflect that the Veteran was unemployable prior to May 1, 2011, due to his service-connected bronchial asthma.  On May 2012 VA examination, the VA examiner commented that the Veteran's asthma was not "well controlled by the amount of times he use[d] his inhaler and his nebulizer," but that he "would be able to work once the asthma symptoms are better controlled."  In a September 2013 addendum, after reviewing the record, the VA examiner stated that, as she did not have access to the Veteran's work history or work record from prior to May 2012, it would be speculating to give an opinion as to whether he would have been unemployable.  However, she reiterated that, at the time of the May 2012 VA examination, the Veteran's asthma was not well-controlled by the amount of times he used his inhaler and nebulizer, but that he would have been able to work once the asthma symptoms were better-controlled, and that the records indicated that in 2008 his asthma was inactive.  She further stated that the Veteran's pulmonary function tests were reviewed, and that, short of the Veteran being hospitalized and on a ventilator, of which there was no documentation, he would be employable.  

The examiner's opinion thus indicates that although the Veteran's asthma was not well-controlled in May 2012, which is after the period in question, and while she could not determine whether he was unemployable or not without his work records, short of being on a ventilator, he would have been employable.  She further noted that his asthma was "inactive" in 2008, indicating that, at that time, unlike in May 2012, his asthma was well-controlled.  The contemporaneous medical record further reflects that the Veteran's asthma was not of such severity as to prevent employment.  While exacerbations of asthma were noted in August 2006 and March and April 2007, on July 2008 medical examination in connection with SSA benefits, the Veteran's asthma was noted to have been "clinically inactive at the present time," and on VA treatment in December 2010 the Veteran reported that he had been able to work out three times per week, reporting some chest pain that improved with "increasing his heart rate," noting "that about 10-12 minutes into warming up, he is pain-free, and when he has started to work out without chest pain, the pain does not start"; at the time of the December 2010 VA treatment, it was also noted that the Veteran had "an albuterol inhaler to use [as occasion requires], though he has not had recent exacerbations."  Also, on VA treatment in July 2008, it was noted that, regarding his asthma, there was "[n]o clear exacerbating factor in his [environment] or at work, except [occasionally] when doing laundry or carrying bags."

Furthermore, there is no persuasive, objective evidence that the Veteran stopped working or was unable to obtain or maintain substantially gainful employment due solely to his bronchial asthma.  In this regard, the Board notes the two medical examination reports of record in connection with a claim for SSA benefits.

On a June 2008 psychiatric examination, the Veteran reported that he had to stop working due to asthma in January 2006, and that he was also plagued by degenerative disease of the neck.  The examiner noted diagnoses of dysthymic disorder, asthma, and cervical degenerative disease, and that the Veteran was "limited primarily by recurring asthma and chronic neck pain."

On July 2008 examination, the Veteran reported that he last attempted to work approximately one week prior but that his last sustained employment was in 1999.  He reported that his major medical problem was reactive airway disease that he had had since childhood, that he had daily symptoms of shortness of breath and wheezing with occasional cough, and that, generally, he used an inhaler two to three times a day.  He stated that on bad days he also found it necessary to use a nebulizer that he had at home.  He also reported that he had not required a visit to the emergency room for at least the last one and a half years since he began using the home nebulizer.  He reported that he could walk approximately one block before becoming short of breath, and that symptoms were generally worse during autumn and winter months, and better with heat.  On examination, the Veteran had no wheezes, rales, or rhonchi, and the impression was reactive airway disease, severe by history, but clinically inactive at the present time.

Initially, while the June 2008 psychiatric report states that the Veteran was "limited primarily by recurring asthma and chronic neck pain," neither examination report, nor any other such objective and probative evidence during the period in question, establishes that the Veteran would have been unemployable due solely to his bronchial asthma.  In this regard, the July 2008 report reflects that the Veteran, while generally using an inhaler two to three times a day and a nebulizer on bad days, had not required a visit to the emergency room for at least the last one and a half years since he began using the home nebulizer, and his asthma was assessed as being "clinically inactive at the present time."  Moreover, no explanation is provided in either examination report, or in any medical record pertaining to the relevant time period, of why the Veteran would have been unable to secure or follow a substantially gainful occupation due to his asthma; this is particularly relevant given the apparently sedentary nature of the Veteran's employment in business system sales.  In this regard, the Board again notes the July 2008 VA treatment note stating that there was "[n]o clear exacerbating factor in his [environment] or at work, except [occasionally] when doing laundry or carrying bags."  It is also relevant as, again, there is no independent verification of any kind that the Veteran had to stop working or was unable to work due to his asthma, and, on the contrary, numerous notes throughout the relevant period reflect that the Veteran was attempting to find a job but was unable or that he actually was working, including his apparent employment from approximately November 2010 to October 2011.

The Board also notes that the Veteran's SSA records reflect that he reported being involved in business systems sales from 2000 to December 20, 2006.  A September 2009 SSA decision reflects a finding that the Veteran was disabled for SSA purposes for the period of September 1, 2006, to October 6, 2008, with the primary diagnosis of chronic pulmonary insufficiency (COPD), and secondary diagnosis of disorders of back (discogenic and degenerative).  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992); see also Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

However, in this case, even given the September 2009 SSA determination, the evidence of record does not establish that the Veteran was not able to secure or follow a substantially gainful occupation as a result of his bronchial asthma during the period in question.  Again, there is no documentation or other objective evidence that the Veteran had to quit working due solely to his to his bronchial asthma, and the Veteran himself has asserted on multiple occasions that he was not able to work as a result of both service-connected and nonservice-connected disabilities.  Also, again there is no medical or other persuasive explanation of how the Veteran was unemployable during this period due to his bronchial asthma given the nature of his employment in business system sales.  In this regard, again, the record reflects that, even during periods of unemployment prior to May 1, 2011, the Veteran was actively looking for and applying to jobs, and was actually gainfully employed for at least portions of this period.  Furthermore, while the Board notes that the Veteran has been awarded a 100 percent rating for his bronchial asthma beginning May 1, 2011, this rating was based on findings of persistent episodes of respiratory failure; as discussed above, the record does not reflect symptomology of nearly such severity during any period prior to May 1, 2011.

Therefore, the evidence weighs against a finding that, prior to May 1, 2011, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected bronchial asthma.  Accordingly, a TDIU prior to May 1, 2011, must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating of 100 percent for bronchial asthma beginning May 1, 2011, is granted, subject to the laws and regulations controlling the award of monetary benefits.

A rating in excess of 30 percent for bronchial asthma prior to May 1, 2011, is denied.

A TDIU prior to May 1, 2011, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


